IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. PD-0228-14



                                  THE STATE OF TEXAS

                                                v.

                              TERENCE JOHNSON, Appellee

              ON STATE’S PETITION FOR DISCRETIONARY REVIEW
                   FROM THE TWELFTH COURT OF APPEALS
                             HOUSTON COUNTY

            K ELLER, P.J., delivered the opinion of the Court in which J OHNSON,
K EASLER, H ERVEY, A LCALA, and R ICHARDSON, JJ., JOINED. A LCALA, J., filed a
concurring opinion. M EYERS, J., filed a dissenting opinion. Y EARY, J., filed a dissenting
opinion. N EWELL, J., dissents.

       Twenty-six years ago, the United States Supreme Court held that the prosecution of Gregory

Lee Johnson under the Texas flag-desecration statute for burning an American flag violated the First

Amendment.1 Texas has since revised and renamed the statute, which now provides in part:

       A person commits an offense if the person intentionally or knowingly damages,



       1
           Texas v. Johnson, 491 U.S. 397 (1989).
                                                                                    JOHNSON — 2

       defaces, mutilates, or burns the flag of the United States or the State of Texas.2

We hold that the statute is invalid on its face because it is unconstitutionally overbroad in violation

of the First Amendment.

                                        I. BACKGROUND

                                          A. The Incident

       Video-camera surveillance showed two men and one woman walking on a covered sidewalk

next to a building. One man jumped towards a hanging United States flag. Then the second

man—appellee—reached and jumped for the flag and caused the flag and its staff to come off its

post into his hand. Appellee then threw the flag and its staff into the street. At almost the same time

that appellee threw the flag into the street, the other man knocked over flower pots along the

sidewalk. Upon approaching the surveillance camera, appellee made various hand gestures and

walked out of view.

       In a recorded interview that occurred later, appellee explained that he threw the flag because

he was “mad.” He claimed that he was upset because of racial remarks made about his mother by

a local merchant.

                                       B. Trial Proceedings

       As a result of this incident, appellee was charged by information with violating the Texas

flag-destruction statute, Texas Penal Code § 42.11. The information alleged that, on or about April

29, 2012, appellee did “[i]ntentionally or knowingly damage, deface, or mutilate a flag of the United

States by throwing the flag onto the ground/roadway of Highway 19.” The information further

alleged that this act was not done in conformity with statutes relating to the proper disposal of


       2
           TEX . PENAL CODE § 42.11(a).
                                                                                    JOHNSON — 3

damaged flags.

       Appellee filed a motion to dismiss the information. At the hearing on the motion to dismiss,

the parties presented argument on the constitutionality of the flag-destruction statute, and the State

introduced the surveillance video and the recording of appellee’s interview.

       The trial judge ultimately granted the motion to dismiss. In her order, the trial judge

observed that appellee could have been charged with criminal mischief under Texas Penal Code §

28.03, but, because his actions involved the United States flag, officers charged him under § 42.11.

Citing Texas v. Johnson3 and United States v. Eichman,4 the trial judge concluded, “[S]tatutes which

criminalize behavior because it specifically prohibits acts against the flag of the United States have

consistently been found to be unconstitutional due to the restriction on the Constitutional rights to

free speech and expression.” Although Texas amended its statute after the United States Supreme

Court handed down Texas v. Johnson, the trial judge concluded that the current statute contains

language similar to the federal statute in Eichman, in which the Supreme Court found a First

Amendment violation. The trial judge also rejected the State’s argument that the defendant’s actions

were not speech. “If an action such as burning the flag is protected speech,” the trial judge

explained, “the action of throwing a flag to the ground can also be protect[ed] speech. Non-verbal

action is expressive, [and] the government may not prohibit expression simply because it disagrees

with the message or the way it is expressed.” While the trial judge found the mistreatment of the

United States Flag to be “personally appalling,” she concluded that she was “bound to follow the

rulings of higher courts.”


       3
           See supra n.1.
       4
           496 U.S. 310 (1990).
                                                                                    JOHNSON — 4

                                             C. Appeal

       The State appealed. It contended that the statute was constitutional both on its face and as

applied to appellee. With respect to appellee’s facial challenge, the State contended that appellee

had the burden to establish the statute’s unconstitutionality and failed to meet that burden. The State

contended that appellee had “not presented any evidence, cases, or arguments establishing [the

statute’s] unconstitutionality, with the exception of cases that never reached the issue of whether the

statute in question was unconstitutional on its face.” With respect to appellee’s as-applied challenge,

the State contended that appellee’s conduct was not expressive because anyone observing his actions

would believe merely that he was vandalizing the hardware store that displayed the flag and because

nothing suggested that appellee was communicating any message at all. Part of the reason the State

believed appellee’s conduct was not expressive was that he told the police that he was angry at a

merchant from a different store from the one whose flag he vandalized.

       The court of appeals rejected appellee’s claim that the flag-destruction statute was

unconstitutional as applied. It concluded that appellee’s conduct was not sufficiently imbued with

elements of communication so as to implicate the First Amendment.5 But the court of appeals found

that § 42.11 was unconstitutional on its face because it was overbroad in violation of the First

Amendment.6 In arriving at its holding, the court researched cases in Texas and other jurisdictions

that were handed down after Texas v. Johnson and United States v. Eichman, and the court “found


       5
           State v. Johnson, 425 S.W.3d 542, 549 (Tex. App.–Tyler 2014). Judge Yeary’s dissent
says that the “statute most certainly was applied constitutionally under the circumstances presented
here.” For reasons discussed later, we do not think that conclusion is self-evident. But appellee did
not file a cross-petition complaining about the court of appeals’s disposition of his as-applied
challenge, so we have no occasion to resolve that claim.
       6
           Id. at 550-54.
                                                                                   JOHNSON — 5

no case in which an individual was prosecuted under a flag desecration statute that was determined

to be both constitutional on its face and as applied.”7 The court of appeals acknowledged that the

lack of authority relating to the prosecution of individuals for flag desecration arguably shows a

pattern of non-enforcement, but the court concluded that the statute was “not sufficiently narrow to

prevent a chilling effect on the exercise of First Amendment freedoms” and that the court was “not

permitted to uphold an unconstitutional statute, even if there are promises to use it responsibly.”8

                                          II. ANALYSIS

                                  A. The Overbreadth Doctrine

       The First Amendment protects, among other things, the freedom of speech.9 The First

Amendment right to freedom of speech applies to the states by virtue of the Fourteenth

Amendment.10

       With respect to constitutional provisions other than the First Amendment, a facial challenge

to the constitutionality of a statute can succeed only when it is shown that the statute is

unconstitutional in all of its applications.11 And usually, a defendant does not have standing to




       7
            Id. at 551-52.
       8
            Id. at 553.
       9
             U.S. CONST . amend. I (“Congress shall make no law . . . abridging the freedom of
speech.”).
       10
             West Virginia Board of Education v. Barnette, 319 U.S. 624, 638-39 (1943).
       11
          Washington State Grange v. Washington State Republican Party, 552 U.S. 442, 449 & n.6
(2008); State v. Rosseau, 396 S.W.3d 550, 557-58 (Tex. Crim. App. 2013). See also United States
v. Stevens, 559 U.S. 460, 472-73 (2010).
                                                                                      JOHNSON — 6

challenge a statute on the ground that it may be unconstitutionally applied to the conduct of others.12

But under the First Amendment’s “overbreadth” doctrine, a law may be declared unconstitutional

on its face, even if it may have some legitimate application and even if the parties before the court

were not engaged in activity protected by the First Amendment.13 “Ordinarily, the principal

advantage of the overbreadth doctrine for a litigant is that it enables him to benefit from the statute’s

unlawful application to someone else.”14

        The overbreadth doctrine is “strong medicine” that is used “sparingly and only as a last

resort.15 The overbreadth of a statute must be “substantial, not only in an absolute sense, but also



        12
           County Court of Ulster, N.Y. v. Allen, 442 U.S. 140, 155 (1979); Broadrick v. Oklahoma,
413 U.S. 601, 610 (1973). This general rule of standing is not the same as the jurisdictional “injury-
in-fact” standing requirement of Article III of the United States Constitution. The injury-in-fact
requirement entails a showing that a party has a personal stake in the outcome of the controversy by
requiring that the party’s interest be “concrete and particularized” and “actual or imminent” rather
than conjectural or hypothetical. Susan B. Anthony List v. Driehaus, 134 S. Ct. 2334, 2341 (2014).
A prosecution under an allegedly unconstitutional law—like in this case—clearly satisfies that
requirement because appellant has been arrested and prosecuted. Id. at 2342 (observing that “an
actual arrest, prosecution, or other enforcement action” is not required to establish injury in fact so
long as the threat of such is sufficiently imminent); Secretary of Maryland v. Joseph H. Munson Co.,
467 U.S. 947, 954-55 (1984) (threat of prosecution was sufficient to establish injury in fact). The
principle that parties may not assert the unconstitutionality of a law as to others is a prudential
standing requirement. Munson, 467 U.S. at 955 (“In addition to the limitations on standing imposed
by Art. III’s case-or-controversy requirement, there are prudential considerations that limit the
challenges courts are willing to hear” including that the party “must assert his own legal rights and
interests, and cannot rest his claim to relief on the legal rights or interests of third parties.”). The
jurisdictional injury-in-fact requirement has no exceptions in federal court, but prudential standing
requirements have been relaxed “where competing considerations outweigh any prudential rationale
against third-party standing” such as in First Amendment overbreadth claims. Id. at 956-58.
        13
             Stevens, 559 U.S. at 473; Sabri v. United States, 541 U.S. 600, 609-10 (2004).
        14
             Board of Trustees v. Fox, 492 U.S. 469, 483 (1989) (emphasis in original).
        15
          New York State Club Ass’n v. City of New York, 487 U.S. 1, 14 (1988); Broadrick, 413
U.S. at 613. See also Ex parte Thompson, 442 S.W.3d 325, 349 (Tex. Crim. App. 2014).
                                                                                     JOHNSON — 7

relative to the statute’s plainly legitimate sweep.”16 The statute must prohibit a substantial amount

of protected expression,17 and the danger that the statute will be unconstitutionally applied must be

realistic18 and not based on “fanciful hypotheticals.”19 The person challenging the statute must

demonstrate from its text and from actual fact “that a substantial number of instances exist in which

the Law cannot be applied constitutionally.”20 The Supreme Court “generally do[es] not apply the

‘strong medicine’ of overbreadth analysis where the parties fail to describe the instances of arguable

overbreadth of the contested law.”21 Moreover, the overbreadth doctrine is concerned with

preventing the chilling of protected speech and that concern “attenuates as the otherwise unprotected

behavior that it forbids the State to sanction moves from ‘pure speech’ toward conduct.”22 “Rarely,

if ever, will an overbreadth challenge succeed against a law or regulation that is not specifically

addressed to speech or to conduct that is necessarily associated with speech (such as picketing or

demonstrating).”23

       Judge Yeary’s dissenting opinion suggests that, as a matter of state law, we might be free to



       16
             United States v. Williams, 553 U.S. 285, 292 (2008).
       17
             Ashcroft v. Free Speech Coalition, 535 U.S. 234, 244 (2002); Thompson, 442 S.W.3d
at 349-50.
       18
             Regan v. Time, 468 U.S. 641, 651 n.8 (1984); Thompson, 442 S.W.3d at 350.
       19
             See Stevens, 559 U.S. at 485 (Alito, J., dissenting) (citing Williams, 553 U.S. at 301-
02).
       20
             New York State Club Ass’n, 487 U.S. at 14.
       21
             Washington State Grange, 552 U.S. at 449-50 n.6.
       22
             Virginia v. Hicks, 539 U.S. 113, 124 (2003).
       23
             Id.
                                                                                    JOHNSON — 8

refuse to entertain overbreadth claims. We do not agree. The dissent relies upon the United States

Supreme Court case of Virginia v. Hicks24 and the Utah Supreme Court case of Provo City Corp. v.

Willden.25 But Hicks itself recognized that whether the claimed overbreadth is substantial enough

to result in facial invalidity involves “not standing, but ‘the determination of [a] First Amendment

challenge on the merits.’”26 And in Secretary of Maryland v. Joseph H. Munson Co., the United

States Supreme Court made it clear that the overbreadth doctrine is in fact a part of substantive First

Amendment law:

       [T]he Secretary urges that Munson should not have standing to challenge the statute
       as overbroad because it has not demonstrated that the statute’s overbreadth is
       “substantial.” The Secretary raises a point of valid concern. . . . The Secretary’s
       concern, however, is one that is more properly reserved for the determination of
       Munson’s First Amendment challenge on the merits. The requirement that a statute
       be “substantially overbroad” before it will be struck down on its face is a “standing”
       question only to the extent that if the plaintiff does not prevail on the merits of its
       facial challenge and cannot demonstrate that, as applied to it, the statute is
       unconstitutional, it has no “standing” to allege that, as applied to others, the statute
       might be unconstitutional.27

Moreover, New York v. Ferber contains what appears to be an explicit statement that state courts are

bound to apply the First Amendment overbreadth doctrine: “A state court is not free to avoid a

proper facial attack on federal constitutional grounds. . . . By the same token, it should not be




       24
            539 U.S. 113 (2003).
       25
            768 P.2d 455 (Utah 1989).
       26
539 U.S. at 120 (quoting Munson, bracketed material in Hicks).
       27
467 U.S. at 958-59 (citations omitted). See also Sabri, 541 U.S. at 610 (citing
“Monaghan, Overbreadth, 1981 S. Ct. Rev. 1, 24 (observing that overbreadth is a function of
substantive First Amendment law)”).
                                                                                    JOHNSON — 9

compelled to entertain an overbreadth attack when not required to do so by the Constitution.” 28

       The dissent relies on the following passage in Hicks for the proposition that states may adopt

their own standing requirements for overbreadth challenges: “Whether Virginia’s courts should have

entertained this overbreadth challenge is entirely a matter of state law.”29 But these comments

appear to relate to the issue of whether a state is bound to apply the narrow standing requirements

that exist in federal court, or whether a state may instead have less stringent standing requirements.

The Supreme Court explained that “the problem” with the Commonwealth’s proposal was that the

Court was reviewing the decision of a state supreme court and state courts are not bound “by the

limitations” of a case or controversy or other federal rules of justiciability even when they address

issues of federal law.30 The cited comments, therefore, seem to be a recognition of the unexceptional

proposition that states can provide defendants more protection than federal law provides.31

       The dissent also relies on a passage from Willden32 that appears, on its face, to support the

dissent’s position. But in that case, the Utah Supreme Court also seems to suggest that a state’s

leeway with respect to standing involved whether the state could have less stringent standing




       28
            458 U.S. 747, 767 (1982) (citing Bigelow v. Virginia, 421 U.S. 809, 817 (1975)).
       29
539 U.S. at 120 (emphasis in original).
       30
            Id.
       31
            See Florida v. Powell, 559 U.S. 50, 59 (2010).
       32
768 P.2d at 455-56 (“[T]he federal rules on standing . . . are not binding on state courts,
and the article III constitutional restrictions and federalistic prudential considerations that have
guided the evolution of federal court standing law are not necessarily relevant to the development
of the standing rules that apply to Utah’s state courts.”)
                                                                                   JOHNSON — 10

requirements than those in federal court.33 Regardless of the ambiguity, the Supreme Court of Utah

ultimately applied the overbreadth doctrine and found the statute before it to be facially

unconstitutional.34

       In Jaynes v. Commonwealth, the Supreme Court of Virginia addressed and rejected the exact

argument made in Judge Yeary’s dissent.35 The Virginia court remarked that, on its face and without

context, the cited passage from Hicks “appears to support the rule of standing advocated by the

Commonwealth. In a nutshell, that rule would be that state courts are not required to apply the same

standing requirements to a claimant who raises a First Amendment overbreadth challenge to a state

statute in a state court as would be accorded a claimant in a federal court considering a similar First

Amendment overbreadth claim.”36 “However,” the court responded, “when viewed in the context

of the standing issue actually presented in [Hicks], and the longstanding Fourteenth Amendment

jurisprudence by which First Amendment rights are made applicable in state court proceedings, we

disagree with the Commonwealth’s arguments.”37 Virginia’s high court noted this colloquy, which

took place in the Hicks case during oral argument before the United States Supreme Court:

       QUESTION: The issue is whether - whether [Virginia] adopted a broader


       33
           See id. at 456-57 (remarking on the “rather narrow standing doctrines developed by the
federal courts” and quoting the Supreme Court’s recognition in New York State Club Ass’n, 487 U.S.
at 8 n.2, that state courts may “issue advisory opinions or . . . determine matters that would not
satisfy the more stringent requirement in the federal courts that an actual ‘case’ or ‘controversy’ be
presented for resolution”).
       34
            Willden, 768 P.2d at 455, 458-59.
       35
            276 Va. 443, 454, 666 S.E.2d 303, 308 (2008).
       36
            Id. at 455, 666 S.E.2d at 309.
       37
            Id.
                                                                                     JOHNSON — 11

        interpretation under State law than Federal law would require.

        [ANSWER]: That is correct. A - a State may well be able to adopt a broader
        interpretation of standing than this Court requires, but it cannot adopt a narrower
        interpretation. It cannot disregard this Court’s direction that you give overbreadth
        standing according to the Federal constitutional standards. . . .

        QUESTION: And if they were correct about what our standing rules are, they would
        have to follow those standing rules, wouldn’t they? They could not apply a narrower
        . . . basis for standing, could they?

        [ANSWER]: That is absolutely correct, Your Honor. The State supreme court has
        no discretion to disregard this Court’s application of the First Amendment through
        its overbreadth doctrine.38

        The Supreme Court of Virginia further observed that the overbreadth doctrine is a matter of

substantive First Amendment law, and as such, it is “a constitutional exception to state and federal

rules of standing that would otherwise limit a party to an as applied challenge to a statute.”39 That

court also discussed the facts and procedural posture of Hicks, and it concluded that it was clear that

in Hicks the Supreme Court addressed the issue of First Amendment standing “only in the context

by which that issue was placed before the Court: whether a state’s expansion of First Amendment

standing was subject to review by federal courts.”40 Analyzing the passage in Hicks where the

Supreme Court stated “[w]hether Virginia’s courts should have entertained this overbreadth

challenge is entirely a matter of state law,” the Jaynes court found that “the term ‘this’ plainly limits

the standing issue to what was before the Court in that case: an expansion, not a restriction, of state




        38
          Id. at 456-57, 666 S.E.2d at 310 (quoting Oral Arg. Tr., Virginia v. Hicks, No. 02-371, at
5 (Apr. 30, 2003)) (bracketed material and emphasis in Jaynes).
        39
             Id. at 458, 666 S.E.2d at 310-11.
        40
             Id. at 457, 666 S.E.2d at 310 (emphasis in Jaynes).
                                                                                        JOHNSON — 12

court standing.”41 We agree.

        Moreover, it is difficult to understand how the overbreadth doctrine could ever be applied

by any court to invalidate a state law in its entirety if the doctrine is not itself a federal constitutional

doctrine that the state courts have to follow.42 This status of overbreadth as a substantive

constitutional doctrine is similar in that respect to Fourth Amendment expectation-of-privacy issues,

which can be characterized as involving “standing,” but are more accurately viewed as part of

substantive Fourth Amendment law.43 No one would claim, for example, that a state court can

decline to entertain the Fourth Amendment claims of an overnight guest on the ground that overnight

guests simply do not have standing in state court under state law.44

        Judge Yeary’s dissent attempts to draw a distinction between the substantive rule of



        41
             Id.
        42
           See Dickerson v. United States, 530 U.S. 428, 438 (2000) (holding that “first and foremost
of the factors” supporting the conclusion that “Miranda is a constitutional decision” is that the case
applied the rule to “prosecutions arising in state courts”); NAACP v. Button, 371 U.S. 415, 432-33
(1961) (recognizing the application of overbreadth doctrine to state laws and explaining that,
“[b]ecause First Amendment freedoms need breathing space to survive, government may regulate
in the area only with narrow specificity”).
        43
           See Rakas v. Illinois, 439 U.S. 128, 139-40 (1978) (citations omitted) (reaffirming general
standing principles but stating that “this Court’s long history of insistence that Fourth Amendment
rights are personal in nature has already answered many of these traditional standing inquiries, and
we think that definition of those rights is more properly placed within the purview of substantive
Fourth Amendment law than within that of standing”) (citations omitted); State v. Klima, 934
S.W.2d 109, 110 (Tex. Crim. App. 1996) (recognizing that “the application of Fourth Amendment
rights are personal in nature and are invariably intertwined with the concept of standing”).
        44
           See Minnesota v. Olson, 495 U.S. 91, 96-97 (1990). See also Jaynes, 276 Va. at 458, 666
S.E.2d at 311 (The Commonwealth’s view “is an untenable position because the right to assert the
protection of the First Amendment (by overbreadth or otherwise) can no more be restricted by a state
rule of standing than the exclusionary rule applied to impermissible searches and seizures could be
limited by state evidence law.”).
                                                                                   JOHNSON — 13

overbreadth and a procedural rule of overbreadth that accords liberalized standing. He claims that

he would not change the substantive rule but would merely restrict which litigants could successfully

bring a First Amendment overbreadth claim in state court. But we are not confronted with the

question of whether a claim confers standing sufficient to allow the individual to appear in court.

This is not a civil lawsuit filed by a person seeking to invoke a court’s jurisdiction on a First

Amendment claim.45 This case—a criminal prosecution—is the State’s action. The State has already

invoked the jurisdiction of the courts, with the flag-destruction statute being the basis for that

invocation. As a result, the trial court had authority to decide the case, and authority to review that

decision on appeal was conferred by Chapter 44 of the Code of Criminal Procedure.46 Appellee has

simply defended against the State’s action by substantively challenging the facial constitutionality

of the flag-destruction statute. The trial court agreed and dismissed the information, and it is the

State that now seeks the intervention of this Court to overturn the trial court’s substantive legal

decision. If accepting the overbreadth doctrine as a matter of substantive federal constitutional law


       45
           Nor is the present case even a habeas action, which might at least arguably be said to
affirmatively invoke a court’s jurisdiction, although it might also be characterized as a vehicle for
challenging the State’s criminal action, especially when invoked at the pretrial stage. See Ex parte
Rieck, 144 S.W.3d 510, 515 (Tex. Crim. App. 2004) (discussing differing ways of characterizing the
nature of habeas proceedings).
       46
             See TEX . CODE CRIM . PROC. arts. 44.01, 44.02. The Supreme Court has recognized that
the posture of the case before the court—how the action came before it and which party is
complaining—can affect the existence of standing. See Hicks, 539 U.S. at 120-21 (“Because it is
the Commonwealth of Virginia, not Hicks, that has invoked the authority of the federal courts by
petitioning for a writ of certiorari, our jurisdiction to review the First Amendment merits question
is clear . . . . The Commonwealth has suffered, as a consequence of the Virginia Supreme Court's
‘final judgment altering tangible legal rights,’ . . . an actual injury in fact—inability to prosecute
Hicks for trespass—that is sufficiently ‘distinct and palpable’ to confer standing under Article III .
. . . We accordingly proceed to that merits inquiry, leaving for another day the question whether our
ordinary rule that a litigant may not rest a claim to relief on the legal rights or interests of third
parties . . . would exclude a case such as this from initiation in federal court.”) (emphasis added).
                                                                                    JOHNSON — 14

means anything, it means, at the least, that a criminal defendant can defend himself in a criminal

prosecution by challenging the constitutionality of the statute defining the crime with which he is

charged. The dissent says that this violates the Separation of Powers clause of the Texas

Constitution,47 but “[t]he power to determine the validity of an Act of the legislature rests with the

Courts.”48

        The dissent also contends that allowing an overbreadth claim by a person who cannot show

that the statute is unconstitutional as to him invites us to assume the power to issue advisory opinions

and that we are without power to do that. The United States Supreme Court, which recognizes

overbreadth claims, is also—under Article III of the United States Constitution—without power to

render advisory opinions.49 By holding that overbreadth is an exception to a prudential rule of

standing, rather than to jurisdictional standing under Article III,50 the Supreme Court has effectively

held that the overbreadth doctrine does not give rise to advisory opinions.51 Even if we could depart

from Supreme Court precedent in deciding whether to recognize overbreadth claims, we do not see


       47
             See TEX . CONST . art. II, § 1.
        48
             Ex parte Halsted, 147 Tex. Crim. 453, 457, 182 S.W.2d 479, 482 (1944).
        49
           See Massachusetts v. Environmental Protection Agency, 549 U.S. 497, 516 (2007) (No
justiciable controversy exists under Article III of the United States Constitution when the parties ask
for an advisory opinion.).
        50
             See supra n. 12.
       51
           See also Federal Election Commission v. Akins, 524 U.S. 11, 24 (1998) (indicating the
injury-in-fact requirement of Article III prevents advisory opinions); Savage v. Gee, 665 F.3d 732,
740 (6th Cir. 2012) (holding that overbreadth claimant must still show that enforcement of the
challenged statute against him is actual or imminent and quoting Prime Media v. City of Brentwood,
485 F.3d 343, 350 (6th Cir. 2007): “Because overbreadth creates an exception only to the prudential
standing inquiry, the Supreme Court has made clear that the injury in fact requirement still applies
to overbreadth claims under the First Amendment.”).
                                                                                  JOHNSON — 15

any reason to construe “advisory opinions” to mean something different under state law than it does

in the Supreme Court’s jurisprudence. There is nothing advisory or hypothetical about the

consequence of a criminal defendant prevailing on an overbreadth challenge to the statute that

defines the charged offense—the case against him is dismissed.

                                    B. The State’s Arguments

       The State contends that appellee has failed to meet his burden to show that the flag-

destruction statute is substantially overbroad by its text and has a substantial number of

unconstitutional applications in actual fact. With respect to the text, the State contends that the

statute is a legitimate content-neutral law because it does not expressly restrict speech and because

it punishes any kind of damage or destruction to a United States or Texas flag, regardless of the

actor’s motive. The State further contends that the amount of protected speech covered by § 42.11

is “minimal when compared to the non-expressive conduct lawfully prohibited” and that any risk of

a chilling effect is “dwarfed by the number of lawful applications” of the statute.52

       With respect to whether the statute has a substantial number of unconstitutional applications

in actual fact, the State contends that appellee has failed to “provide examples of actual people who

have been deterred from engaging in protected speech or conduct.” The State further contends that

the court of appeals conceded that the absence of evidence of prosecution under this statute arguably

shows a pattern of non-enforcement.53 The State argues that the statute produces no chilling effect

because “the average citizen generally understands that burning a flag as part of expressive speech



       52
          At oral argument, the State claimed that “almost all” of the conduct the statute covers is
outside the First Amendment’s protection.
       53
            See Johnson, 425 S.W.3d at 553.
                                                                                   JOHNSON — 16

or conduct is protected by the United States Constitution.”54

       The State also contends that appellee’s conduct was not protected by the First Amendment

because it was not expressive:

       Appellee’s conduct instead constituted an act of criminal mischief with no intent to
       convey any particularized message. Indeed, according to appellee, he did not even
       expect the flag to come off its staff and into his hand when he jumped and reached
       for it. Appellee attempted to explain his conduct by claiming he was mad [at] a local
       merchant. However, in no way did his actions relay that he was angry with a local
       merchant. In fact, the flag that he threw onto the highway was in front of a different
       store than the one appellee claimed to be angry with. Further, there was no element
       of speech in his conduct. The very way appellee committed his crime was random
       in nature.55

       During oral argument, the State suggested that the flag-destruction statute was “really just

criminal mischief in relation to the flag.” The State argued that a punishment provision with respect

to conduct directed against the flag—similar to current provisions that enhance punishment for

damage to churches and public monuments—could have been included in the criminal-mischief

statute.56 If the flag-destruction statute sweeps too broadly by punishing someone who damages his

own flag, the State further argued, the statute could be narrowly construed to apply only to situations

in which the conduct would actually constitute criminal mischief, i.e. damage to someone else’s

property.57



       54
         State’s brief quoting id. at 552 (quoting Roe v. Milligan, 479 F. Supp. 2d 995, 1007 (S.D.
Iowa 2007)).
       55
            Citations omitted, some capitalization changed.
       56
           See TEX . PENAL CODE § 28.03(f) (state-jail felony punishment if criminal mischief
involves “place of worship or human burial, a public monument, or a community center that provides
medical, social, or educational programs”).
       57
            See id. § 28.03.
                                                                                    JOHNSON — 17

                                           C. The Statute

                                             1. The Text

       “The first step in overbreadth analysis is to construe the challenged statute; it is impossible

to determine whether a statute reaches too far without first knowing what the statute covers.”58 The

Texas flag-destruction statute provides:

       (a) A person commits an offense if the person intentionally or knowingly damages,
       defaces, mutilates, or burns the flag of the United States or the State of Texas.

       (b) In this section, “flag” means an emblem, banner, or other standard or a copy of
       an emblem, standard, or banner that is an official or commonly recognized depiction
       of the flag of the United States or of this state and is capable of being flown from a
       staff of any character or size. The term does not include a representation of a flag on
       a written or printed document, a periodical, stationery, a painting or photograph, or
       an article of clothing or jewelry.

       (c) It is an exception to the application of this section that the act that would
       otherwise constitute an offense is done in conformity with statutes of the United
       States or of this state relating to the proper disposal of damaged flags.59

Unlike its predecessor,60 the current statute narrowly defines what is meant by a “flag,” and it

excludes certain depictions of a flag from its reach. For example, the current statute avoids past

controversies regarding the representation of a flag on clothing by explicitly providing that such does

not count as a flag.61 The current statute also differs from its predecessor in that it does not require



       58
            Williams, 553 U.S. at 293.
       59
        TEX . PENAL CODE § 42.11(a)-(c). The statute also provides that the offense is a Class A
misdemeanor. Id. § 42.11(d).
       60
           See TEX . PENAL CODE § 42.09(a)(3) (West 1988) (“A person commits an offense if he
intentionally or knowingly desecrates . . . a state or national flag.”)
       61
          See Smith v. Goguen, 415 U.S. 566 (1974) (United States flag sewn to the seat of
defendant’s trousers); Delorme v. State, 488 S.W.2d 808 (Tex. Crim. App. 1973) (same).
                                                                                   JOHNSON — 18

that the actor be aware of the likely impact of his conduct on others.62

       The current Texas statute also circumscribes the type of conduct toward a flag that is

proscribed. The statute prohibits only physical mistreatment that alters or damages a flag. The

statute does not apply to words spoken that are critical of the United States or Texas flag,63 nor does

the statute apply to physical acts that do not alter or damage a flag.64

                                    2. Narrowing Construction?

       The federal constitution affords the states broad authority to construe a statute narrowly to

avoid a constitutional violation.65 At the outset, we will assume that the flag-destruction statute

applies only to acts that physically damage a flag.66

       The State argues that the statute may be construed to apply only to conduct that would

otherwise constitute criminal mischief, that is, conduct that damages someone else’s flag (without

consent).67 We decline to impose such a narrowing construction because nothing in the language of




       62
          See TEX . PENAL CODE § 42.09(b) (West 1988) (“For purposes of this section, ‘desecrate’
means deface, damage, or otherwise physically mistreat in a way that the actor knows will seriously
offend one or more persons likely to observe or discover his action.”) (emphasis added).
       63
          See Street v. New York, 394 U.S. 576 (1969) (holding unconstitutional, as applied, a statute
that punished words that cast contempt on the flag of the United States).
       64
         See People v. Meyers, 23 Ill. App. 3d 1044, 1045, 321 N.E.2d 142, 143 (5th Dist. 1974)
(defendant seen lying on American flag in a public park).
       65
            Osborne v. Ohio, 495 U.S. 103, 115 n.12, 119-21 (1990); Thompson, 442 S.W.3d at 339.
       66
          Although the current statute makes it an offense to, among other things, “deface” a flag,
we will assume that the term “deface” can be narrowly construed to not apply to temporary
attachments to a flag. See Spence v. Washington, 418 U.S. 405 (1974) (involving a peace symbol
made of removable black tape attached to a United States flag).
       67
            See TEX . PENAL CODE § 28.03(a).
                                                                                     JOHNSON — 19

the statute supports it. On the contrary, the text of the statute is unambiguously broad in this respect,

applying to the conduct of intentionally or knowingly damaging any United States or Texas flag,

regardless of who owns the flag and whether that owner has consented to the conduct.

         Although a Texas court has a duty to employ, if possible, a reasonable narrowing

construction to avoid a constitutional violation, such a construction should be employed only if the

statute is readily susceptible to one.68 “We may not rewrite a statute that is not readily subject to a

narrowing construction because such a rewriting constitutes a serious invasion of the legislative

domain and would sharply diminish the legislature’s incentive to draft a narrowly tailored statute in

the first place.”69 A law is not readily subject to a narrowing construction if its meaning is

unambiguous.70 We should be wary of reading into a statute a narrow meaning not supported by its

language because such a construction may later be rejected as untenable.71 Moreover, when the

statute is unambiguous, the public at large will not necessarily be on notice that the law means

something other than exactly what it says. Instead, we should act in accordance with our usual rules

of statutory construction and construe a statute in accordance with unambiguous language absent a




         68
         Thompson, 442 S.W.3d at 339; Long v. State, 931 S.W.2d 285, 295 (Tex. Crim. App.
1996). See also Stevens, 559 U.S. at 481.
         69
              Thompson, 442 S.W.3d at 339. See also Long, 931 S.W.2d at 295; Stevens, 559 U.S. at
481.
         70
              Thompson, 442 S.W.3d at 339; Olvera v. State, 806 S.W.2d 546, 553 (Tex. Crim. App.
1991).
         71
          See Wilson v. State, 448 S.W.3d 418 (Tex. Crim. App. 2014) (disavowing statement in
Scott, made in context of First Amendment challenge, that statutory term “repeated” could be
narrowly construed to apply only to activity occurring in close enough proximity to properly be
termed a single episode).
                                                                                    JOHNSON — 20

finding of absurd results.72 Consequently, we construe the flag-destruction statute in accordance with

the text’s unambiguously broad command against intentionally or knowingly damaging any United

States or Texas flag.73

                              D. Sweep of the Statute under its Text

                                  1. Unconstitutional Applications

        The Supreme Court has recognized that the conduct of intentionally or knowingly damaging

a United States flag is not inherently expressive.74 As a result, a statute that proscribes such conduct

will at least theoretically apply to some circumstances that do not implicate the First Amendment.

The question is whether the applications of such a statute that do implicate (and violate) the First

Amendment are so substantial that the statute must be held invalid on its face.

        It is clear that the Texas flag-destruction statute violates the First Amendment when applied

to some circumstances. In Texas v. Johnson, the Supreme Court found that the former flag-

desecration statute was applied in violation of the First Amendment when the State punished a



       72
         Thompson, 442 S.W.3d at 339-40. See also Boykin v. State, 818 S.W.2d 782, 785 (Tex.
Crim. App. 1991).
       73
            See also Snider v. City of Cape Girardeau, 752 F.3d 1149, 1158-59 (8th Cir. 2014)
(declining to limit Missouri flag-desecration statute to non-expressive conduct given the absence of
language to suggest such a limitation); State v. Janssen, 213 Wis. 2d 471, 480-82, 570 N.W.2d 746,
751 (Ct. App. 1997), aff’d, 219 Wis. 2d 362, 580 N.W.2d 260 (1998) (declining to limit Wisconsin
statute to non-expressive conduct in part because the statute’s “plain reading prohibits all intentional
and public acts of defiling, mutilating, and casting contempt on the flag; it does not distinguish
non-expressive conduct”).
       74
            Johnson, 491 U.S. at 403 n.3 (“A tired person might, for example, drag a flag through the
mud, knowing that this conduct is likely to offend others, and yet have no thought of expressing any
idea.”), 405 (“We have not automatically concluded, however, that any action taken with respect to
our flag is expressive. Instead, in characterizing such action for First Amendment purposes, we have
considered the context in which it occurred.”); Thompson, 442 S.W.3d at 334.
                                                                                    JOHNSON — 21

person who burned a United States flag as part of a protest against the Reagan Administration.75 The

flag-desecration statute made it an offense to “intentionally or knowingly desecrate[] . . . a state or

national flag,” with “desecrate” being defined to mean to “deface, damage, or otherwise physically

mistreat in a way that the actor knows will seriously offend one or more persons likely to observe

or discover his action.”76 The Court concluded that whether the defendant’s treatment of the flag

violated Texas law depended on “the likely communicative impact of his expressive conduct.”77 The

Court further concluded that such a restriction on expression was content based.78

        The Court then considered the State’s asserted interest in “preserving the flag as a symbol

of nationhood and national unity.”79 This interest was found to be insufficient to justify a content-

based restriction because “[i]f there is a bedrock principle underlying the First Amendment, it is that

the government may not prohibit the expression of an idea simply because society finds the idea

itself offensive or disagreeable” and the Court has “not recognized an exception to this principle

even where our flag has been involved.”80 The State argued that, even if the flag’s symbolic role

does not allow the State to prohibit words or some expressive conduct critical of the flag, it does

allow the State “to forbid the outright destruction of the flag.”81 The Court rejected this distinction,



        75
491 U.S. at 399, 418-20.
       76
             See id. at 400 n.1 (quoting TEX . PENAL CODE § 42.09 (1989)).
        77
             Id. at 411.
        78
             Id. at 412.
        79
             Id. at 413.
        80
             Id. at 414.
        81
             Id. at 416.
                                                                                  JOHNSON — 22

saying that it “is of no moment where the nonverbal conduct is expressive, as it is here, and where

the regulation of that conduct is related to expression, as it is here.”82 The State’s “focus on the

precise nature of” the defendant’s expression, “misse[d] the point” of the Court’s prior decisions:

“their enduring lesson, that the government may not prohibit expression simply because it disagrees

with its message, is not dependent on the particular mode in which one chooses to express an idea.”83

“If we were to hold that a State may forbid flag burning wherever it is likely to endanger the flag’s

symbolic role,” the Court continued, “but allow it wherever burning a flag promotes that role” then

“[w]e would be permitting a State to ‘prescribe what shall be orthodox’” in violation of the First

Amendment.84

       Although the current flag-destruction statute differs somewhat from the flag-desecration

statute considered in Texas v. Johnson, it is similar to the statute considered in United States v.

Eichman. In Eichman, the federal flag-protection statute made it a crime if a person “knowingly

mutilates, defaces, physically defiles, burns, maintains on the floor or ground, or tramples upon any

flag of the United States” unless the conduct consists of “the disposal of a flag when it has become

worn or soiled.”85 The Government relied heavily on the fact that, unlike the statute in Texas v.

Johnson, the federal statute did not require the actor to have any intent or knowledge with respect

to whether his actions would seriously offend onlookers.86    The Supreme Court was not persuaded


       82
            Id.
       83
            Id.
       84
            Id. at 416-17.
       85
496 U.S. at 314.
       86
            Id. at 315.
                                                                                   JOHNSON — 23

that this fact made any difference: “Although the Flag Protection Act contains no explicit content-

based limitation on the scope of the prohibited conduct, it is nevertheless clear that the Government’s

asserted interest is related to the suppression of free expression.”87 “The Government’s interest in

protecting the physical integrity of a privately owned flag,” the Court explained, “rests upon a

perceived need to preserve the flag’s status as a symbol of our Nation and certain national ideals.”88

Each of the acts that were prohibited by the statute, with the possible exception of “burns,” connoted

a disrespectful treatment of the flag, and the explicit exception for the disposal of soiled flags

protected “certain acts traditionally associated with patriotic respect for the flag.”89 Consequently,

the statute was an impermissible content-based restriction of speech when applied to a person who

used the mistreatment of a flag as a method of expressing an idea.90

       Though the flag-destruction statute before us is not limited solely to expressive conduct,

Eichman teaches that, when this type of statute does apply to expressive conduct, it is an

impermissible content-based restriction. As in Eichman, the present Texas statute contains an

exemption for conduct associated with the proper disposal of a flag. So, as in Eichman, the present

statute distinguishes between disrespectful and respectful conduct that damages a flag.91 And while



       87
            Id. (internal quotation marks omitted).
       88
            Id. at 315-16.
       89
            Id. at 317.
       90
            Id. at 317-19.
       91
            Judge Yeary’s dissenting opinion says that the legislature enacted the flag-destruction
statute in its current form after Texas v. Johnson in “an attempt to cure potential constitutional
problems with that law.” But the Supreme Court issued its opinion in Eichman after the current
statute was enacted, and it is Eichman, more than any other case, that guides our decision today.
                                                                                  JOHNSON — 24

the Texas statute does not require that the disrespectful conduct be expressive, such conduct is very

likely to be expressive in a given case because of the symbolism associated with flags. Flags are

“[p]regnant with expressive content,” and the United States flag “readily signifies this Nation.”92

The statutory language clearly applies to those who damage a flag of the United States or Texas as

a means of communicating a message (e.g. of protest against the United States or Texas). The only

ascertainable purpose of a law as broadly worded as the present one—which applies even when the

actor damages his own flag—is to protect the integrity of the United States flag or Texas flag as a

symbol.93

                             2. Expressive Applications Predominate

       The State contends that the number of lawful applications of the flag-destruction statute

dwarfs its unlawful applications, but, aside from the present case, the State does not attempt to

describe the lawful applications to which the statute theoretically applies. We are aware of two types

of situations suggested by the caselaw that might involve lawful applications to conduct that is non-

expressive, but the nature of both situations suggests that prosecutions for them will be uncommon,

which in turn suggests that the legitimate reach of the statute is narrow.

       The first is conduct toward a flag that is hidden or secretive.94 The more hidden the conduct,


       92
            Johnson, 491 U.S. at 405.
       93
          See Eichman, 496 U.S. at 315-16. The natural symbolism of the flags, the discrimination
between respectful and disrespectful treatment of the flags, and the fact that the obvious legislative
purpose is one that is directed at expression distinguishes the statute at issue here from the
disorderly-conduct provisions cited in Judge Yeary’s dissenting opinion. See above discussion of
Eichman. As will be seen below, the offense of flag destruction also differs from these offenses
because prosecutions for flag destruction have typically been directed at expressive activity.
       94
          See Carpenter v. State, 597 So. 2d 757, 758 (Ala. Crim. App. 1992) (soiled flag wadded
up in coat pocket).
                                                                                  JOHNSON — 25

arguably the less expressive it is likely to be,95 but as conduct becomes more hidden, it also becomes

less likely to be discovered, and thus less likely to be prosecuted.96 If the conduct toward a flag is

completely hidden, it will likely be only by unusual happenstance that a prosecuting authority will

be alerted to the situation.97

        The second type of situation involving potentially non-expressive conduct involves the

person who acts disrespectfully toward a flag with a casual or cavalier attitude but without intending

to communicate a message. The hypothetical described by the Supreme Court was that of “a tired

person” who might “drag a flag through the mud, knowing that his conduct is likely to offend others,

and yet have no thought of expressing any idea.”98 The Court offered this hypothetical merely as a

“possibility” that might be prosecuted under the former Texas statute that was analyzed in Texas v.

Johnson.99 We agree with other courts that this scenario is an unlikely one.100


        95
           But see Stanley v. Georgia, 394 U.S. 557 (1969) (First Amendment protects viewing
obscenity in the privacy of the home).
        96
          See Wayte v. United States, 470 U.S. 598, 612-14 (1985) (discussing passive-enforcement
policy of prosecuting those who report their refusal to register for selective service or who are
reported and recognizing that Government can more easily prosecute those who openly and
obviously violate the law).
        97
          See Carpenter, 597 So. 2d at 758 (soiled flag wadded up in coat pocket discovered after
defendant was arrested for littering and desecrating a Post Office).
        98
              Johnson, 491 U.S. at 403 n.3.
        99
          Id. The Court declined to address the constitutionality of such a prosecution because it
could decide the case before it on narrower grounds. Id.
        100
            Snider, 752 F.3d at 1158 (calling it an “unlikely hypothetical” and holding the Missouri
flag-desecration statute unconstitutionally overbroad); Commonwealth v. Bricker, 542 Pa. 234, 246,
666 A.2d 257, 263 (1995) (citing footnote 3 of Johnson and stating, “We hold open the possibility
that there are narrow categories in which the flag is used in a non-expressive manner and, in this
regard, the United States Supreme Court agrees.”).
                                                                                  JOHNSON — 26

       Most conduct that falls within the provisions of the statute and that would come to the

attention of the authorities would constitute protected expression.101 The assessment of Wisconsin’s

high court regarding its own flag-desecration statute seems to apply equally to the statute before us:

“Although there may be constitutionally permissible applications[,] . . . the number of instances in

which the law could be applied to unprotected behavior is small in comparison to the number of

instances in which it may be applied to expression protected by the First Amendment.”102

                                3. Criminal Mischief Not Relevant

       The State argues that the flag-destruction statute essentially penalizes criminal mischief in

relation to the flag, but we disagree. Criminal mischief, as defined in Texas, occurs when a person

intentionally or knowingly damages, destroys, tampers with, or makes markings on property “without

the effective consent of the owner.”103 As we have already explained, the flag-destruction statute




       101
              Judge Yeary’s dissenting opinion contends that this conclusion is not a proper
consideration in an overbreadth analysis because the doctrine “as it is currently enforced by the
Supreme Court, requires an examination of the statute itself, and not merely the potential or
hypothetical First Amendment uses” of the conduct proscribed by the statute. But, as the dissent
seems to concede, an examination of the statute and of the possible uses of the conduct proscribed
by the statute are not mutually exclusive inquiries. As we explained earlier, the overbreadth doctrine
contemplates a showing, from the text and from actual fact, “that a substantial number of instances
exist in which the Law cannot be applied constitutionally.” New York State Club Ass’n, 487 U.S.
at 14. Examining the probable First Amendment uses of conduct proscribed by the statute is a
necessary step in answering such an inquiry.
       102
             State v. Janssen, 219 Wis. 2d 362, 387, 580 N.W.2d 260, 270 (1998). Although the
Wisconsin statute was broader than the current Texas statute, the Supreme Court of Wisconsin found
it to be unconstitutionally overbroad even when narrowed to reach only conduct that defiled the flag
through purely physical acts. Id. at 382, 580 N.W.2d at 268.
       103
             TEX . PENAL CODE § 28.03(a).
                                                                                    JOHNSON — 27

applies even when someone damages his own flag.104

        Furthermore, when considering the possible legitimate applications of the flag-destruction

statute, there are two reasons that we should not count cases that amount to criminal mischief: the

flag-destruction statute does not require the State to show that the person’s conduct toward a flag was

an act of criminal mischief,105 and nothing prevents the State from prosecuting a person under both


       104
             It is indisputably true that a person who damages someone else’s flag without consent
could validly be punished under a general criminal mischief statute such as Penal Code § 28.03. See
Johnson, 491 U.S. at 412 n.8 (“[N]othing in our opinion should be taken to suggest that one is free
to steal a flag so long as one later uses it to communicate an idea.”). Some of the Supreme Court’s
cases arguably support a conclusion that the State could validly enhance punishment for someone
who commits criminal mischief on the basis that the property damaged was a United States flag
because damage to such property is an especially egregious form of criminal mischief, involving a
greater harm to the flag’s owner than its monetary value would indicate. See Virginia v. Black, 538
U.S. 343, 363 (2003) (“The First Amendment permits Virginia to outlaw cross burnings done with
the intent to intimidate because burning a cross is a particularly virulent form of intimidation.
Instead of prohibiting all intimidating messages, Virginia may choose to regulate this subset of
intimidating messages in light of cross burning’s long and pernicious history as a signal of
impending violence.”); Wisconsin v. Mitchell, 508 U.S. 476, 487-88 (1993) (Statute does not violate
First Amendment when it “singles out for enhancement bias-inspired [assaultive] conduct because
this conduct is thought to inflict greater individual and societal harm.”).
         In any event, the Supreme Court has explicitly recognized the government’s power to protect
publicly owned flags. Eichman, 496 U.S. at 316 n.5 (“Today’s decision does not affect the extent
to which the Government’s interest in protecting publicly owned flags might justify special measures
on their behalf.”); Spence, 418 U.S. at 409 (“We have no doubt that the State or National
Governments constitutionally may forbid anyone from mishandling in any manner a flag that is
public property.”). It is primarily for this reason that we find Judge Meyers’s “mockingbird” analogy
unpersuasive. A mockingbird (like a bald eagle) is a wild animal that belongs to the public. It is a
finite natural resource, and a government may choose to protect it. See State v. Bartee, 894 S.W.2d
34, 41 (Tex. App.–San Antonio 1994, no pet.) (unanimous panel op. by John F. Onion, Jr.) (“History
reveals a long recognition of common ownership in game and wild animals and its developing
subjectivity to governmental authority.”). To the extent that a mockingbird or bald eagle can be
analogized to a flag at all, they would be analogous to a public flag. A statute that punished the
destruction of a depiction of a mockingbird or bald eagle might, however, raise First Amendment
concerns.
       105
           See Johnson, 491 U.S. at 412 n.8 (“There was no evidence that Johnson himself stole the
flag he burned . . . nor did the prosecution or the arguments in support of it depend on the theory that
the flag was stolen . . . . We also emphasize that Johnson was prosecuted only for flag
                                                                                     JOHNSON — 28

the flag-destruction and criminal-mischief statutes.106 The criminal-mischief aspect of an actor’s

conduct is a red herring in a constitutional analysis of the flag-destruction statute: by allowing for

a separate prosecution and penalty in addition to that authorized for criminal mischief, the flag-

destruction statute enables the State to separately penalize the actor’s expression.107



desecration—not for trespass, disorderly conduct, or arson.”).
        106
             See Cullen v. State, 832 S.W.2d 788, 791-92 (Tex. App.–Austin 1992, pet. ref’d) (in
prosecution for the poisoning of the historic Treaty Oak in Austin, rejecting claim that the
desecration-of-venerated-object and criminal-mischief statutes must be read in pari materia to
require prosecution only under the former). Cullen addressed the predecessor to the current flag-
destruction statute, but its reasoning is equally applicable to the present statute. The flag-destruction
and criminal-mischief offenses are not the same under the Blockburger same-elements test, and other
factors do not suggest that the legislature intended the offenses proscribed by those statutes to be
treated as the same. See id. at 792 (“These two statutes are contained in different legislative acts,
address differing situations, require different elements of proof, and serve different objectives. We
believe the legislature intended to define two separate offenses with different elements and different
levels of punishment. It follows that section 42.09 is not a special subset of the general offense of
criminal mischief.”); Blockburger v. United States, 284 U.S. 299, 304 (1932) (“[W]here the same
act or transaction constitutes a violation of two distinct statutory provisions, the test to be applied
to determine whether there are two offenses or only one, is whether each provision requires proof
of a fact which the other does not.”); Ex parte Ervin, 991 S.W.2d 804, 814 (Tex. Crim. App. 1999)
(“The Blockburger test is a useful tool for ascertaining legislative intent, but it is not the only tool.
Other . . . considerations [are] relevant to determining whether the Legislature intended multiple
punishments . . . .”).
         We further note that the predecessor statute at issue in Cullen also penalized the desecration
of public monuments and places of worship or burial. See Cullen, 832 S.W.2d at 792; TEX . PENAL
CODE § 42.09 (West 1988). Those portions of the statute were later moved to the criminal mischief
statute to enhance the level of the offense. See TEX . PENAL CODE § 28.03(f) (current). The
legislature has not, however, codified a criminal-mischief enhancement based on destruction of the
flag. See TEX . PENAL CODE § 28.03, passim.
        107
           See R.A.V. v. City of St. Paul, 505 U.S. 377, 385 (1992) (“The proposition that a particular
instance of speech can be proscribable on the basis of one feature (e. g., obscenity) but not on the
basis of another (e. g., opposition to the city government) is commonplace and has found application
in many contexts. We have long held, for example, that nonverbal expressive activity can be banned
because of the action it entails, but not because of the ideas it expresses—so that burning a flag in
violation of an ordinance against outdoor fires could be punishable, whereas burning a flag in
violation of an ordinance against dishonoring the flag is not.”).
                                                                                   JOHNSON — 29

       However, even if we assumed that the flag-destruction statute could legitimately be applied

to conduct that amounted to criminal mischief (whether expressive or not), the statute would still

cover a wide swath of expressive conduct that does not amount to criminal mischief. Even under

that assumption, then, the unconstitutional applications of the statute would, by its text, be

substantial in relation to its plainly legitimate sweep.

                              E. Sweep of the Statute in Actual Fact

       As for whether the application of the flag-destruction statute to expressive activity is

significant in actual fact, we need look only to the numerous prosecutions of flag desecration

involving physical alteration or damage to a flag that are documented by judicial decisions.108 By

       108
            See Snider, 752 F.3d at 1154-55 (plaintiff attempted to set fire to flag in his front yard,
then shredded it and threw it into the street; officer conceded he violated plaintiff’s First Amendment
rights); Janssen, 219 Wis. 2d at 367-68, 580 N.W.2d at 262 (defecating on a flag and leaving it on
the steps to a golf course clubhouse); Eichman, 496 U.S. at 312 (setting fire to several United States
flags on the steps of the United States Capitol while protesting various aspects of the Government’s
domestic and foreign policy); United States v. Cary, 897 F.2d 917, 919-21 (8th Cir.), vacated, 498
U.S. 916 (1990) (at protest of the decision of the United States Government to send 3,200 troops to
Honduras, an unidentified woman came up to defendant, handed him a flag, and told him to light it,
which he did); United States v. Haggerty, 731 F. Supp. 415, 416 (W.D. Wash.), aff’d sub nom.,
Eichman, 496 U.S. 310 (1990) (flag burned at a political demonstration in front of a post office to
protest the Flag Protection Act of 1989); Johnson, 491 U.S. at 399 (burning flag as part of protest
against Reagan administration); Bowles v. Jones, 758 F.2d 1479-80 (11th Cir. 1985) (burning flag
at Communist rally as a protest against U.S. imperialism); Monroe v. State Court of Fulton County,
739 F.2d 568, 570-71 (11th Cir. 1984) (flag burned at protest against U.S. involvement in Iranian
affairs); People v. Sutherland, 9 Ill. App. 3d 824, 826, 292 N.E.2d 746, 747 (1973) (flag burned to
protest against the invasion of Cambodia and the death of the four students at Kent State); State v.
Farrell, 209 N.W.2d 103, 104 (Iowa 1973) (flag burned at protest of the Indo-China War and the
presence of R.O.T.C. on the campus); United States v. Crosson, 462 F.2d 96, 98 (9th Cir. 1972) (flag
burned by war protestors in R.O.T.C. building); Joyce v. United States, 454 F.2d 971, 977-80 (D.C.
Cir. 1971) (flag torn by person in group of protestors at Inauguration Day Parade); Deeds v. State,
474 S.W.2d 718, 719-20 (Tex. Crim. App. 1971) (flag burned at crowded public park in Dallas);
People v. Burton, 27 N.Y.2d 198, 201, 265 N.E.2d 66, 66 (Ct. App. 1970) (After affixing a flag to
a vacant building and setting it on fire, the defendant said, “I am going to burn Johnson, Humphrey
and Wallace just as I am going to burn this flag.”); State v. Turner, 78 Wash. 2d 276, 277-78, 283-
84, 474 P.2d 91, 93, 96 (1970) (flag burned at gathering by organization having to do with the social
                                                                                   JOHNSON — 30

contrast, prosecutions involving even arguably non-expressive conduct appear from the cases to be

uncommon as a historical matter.109 Even prosecutions that involve expressive activity that also

constitutes criminal mischief appear to be a small proportion of the cases.110 In fact, we are not

aware of a single case since Eichman that has resulted in a final conviction under a flag destruction

statute. Such prosecutions have been terminated in the defendant’s favor because the statute violated

the constitution in one way or another111 or, in one case, because the court declined to address the

constitutionality of the statute after finding the evidence insufficient to support the conviction.112

                                  F. Pattern of Non-Enforcement




and economic rehabilitation of a large economically depressed area of Seattle); United States v.
Ferguson, 302 F. Supp. 1111, 1112 (N.D. Cal. 1969) (flag burned at rally on the front steps of a
United States District Courthouse). See also State v. Jimenez, 828 S.W.2d 455 (Tex. App.–El Paso
1992) (not setting out the alleged conduct but ruling Texas flag-destruction statute unconstitutional).
       109
            See Commonwealth v. Forrey, 108 A.3d 895, 897 (Pa. Super. 2015) (troopers discovered
large debris trail—which included a United States flag—extending from defendant’s truck to a
wooded area, flag-desecration charge dismissed pretrial); Bricker, 542 Pa. at 237-38, 244, 666 A.2d
at 259, 262 (dirty and wrinkled flag being used at entrance to home as artistic decoration, holding
statute unconstitutional as applied because artistic expression is protected by the First Amendment);
Carpenter, 597 So. 2d at 758 (soiled flag wadded up in pocket, acquittal on appeal because
desecration was not in public); Meyers, 23 Ill. App. 3d at 1045, 321 N.E.2d at 143 (person lying on
flag in public park, acquittal on appeal because he did not “trample” the flag); Cincinnati v. Bunch,
32 Ohio App. 2d 161, 161-62, 288 N.E.2d 854, 855 (1971) (defendant “spread the flag out on the
ground and placed his personal property on top of it,” conviction for defiling the flag upheld). The
last two cases would not appear to be prosecutable under the current Texas statute, and it is not
entirely clear whether the first three cases could be.
       110
          See Janssen, 219 Wis. 2d at 367, 580 N.W.2d at 262 (flag stolen from a golf course);
Haggerty, 731 F. Supp. at 416 (burned flag belonging to the United Sates Postal Service).
       111
           See supra nn.108-10; infra n.119. The State cites Milligan, a federal district court
opinion, which found no First Amendment violation, but the opinion held that the statute was void
for vagueness in violation of the Fourteenth Amendment. 479 F. Supp. 2d at 1008-14.
       112
             Carpenter, 597 So. 2d at 758.
                                                                                     JOHNSON — 31

        We turn now to the State’s contention that the Texas flag-destruction statute will not be

unconstitutionally applied in a significant number of instances because there is currently a pattern

of non-enforcement. Essentially, the State’s argument is that the Supreme Court’s opinions in Texas

v. Johnson and United States v. Eichman have deterred and will continue to deter prosecutors from

bringing flag-destruction prosecutions that would violate the First Amendment. Concomitantly, the

State contends, these cases have caused the average citizen to understand that the United States

Constitution protects the right to burn the United States flag to express an idea, so the average citizen

will not feel constrained by the statute from engaging in such conduct.113 It is no doubt true that the

Supreme Court’s decisions in Johnson and Eichman have deterred prosecutions for flag

desecration114 and that those decisions have raised awareness among members of the general public

that certain disrespectful conduct toward the United States flag is protected by the United States

Constitution. But we are not persuaded that the deterrent effect and popular understanding of

Supreme Court decisions are valid factors in determining whether a statute is unconstitutionally

overbroad.



        113
           See Milligan, 479 F. Supp. 2d at 1007 (contending that “[i]t is reasonable to believe that
the average citizen generally understands that burning a flag as part of expressive speech or conduct
is protected by the United States Constitution” and such general knowledge “would be sufficient to
dispel any possible chilling effect”).
       114
            See Winsness v. Yocom, 433 F.3d 727, 736 (10th Cir. 2006) (“In this case, Mr. Blaylock
has foresworn any intention to bring criminal charges against indivdiuals who alter the flag for
expressive purposes. His superior, Mr. Yocom, has gone further, categorically announcing that his
office will bring no prosecutions under the statute.”); Lawson v. Hill, 368 F.3d 955, 956-57 (7th Cir.
2004) (“At some point [the prosecutor] learned about the demonstrations and told both the police
chief of Goshen, and the county’s sheriff, not to investigate whether the students had violated the
flag-desecration statute. We do not know when anyone was last prosecuted under the statute. We
know only that [the prosecutor] has never prosecuted anyone under it and is unaware of any
prosecutions in other counties.”).
                                                                                     JOHNSON — 32

        The State’s argument involves a sort of bootstrapping. In effect, the State is arguing that

certain applications of the flag-destruction statute are so obviously unconstitutional that prosecutors

will steer clear of them, and because of that, the actual unconstitutional applications of the statute

will not be substantial in relation to the statute’s legitimate sweep. The State also suggests that there

will be no chilling effect from these unconstitutional applications because the public understands that

the courts will not enforce them. The State’s argument is somewhat like an argument advanced in

a capital murder appeal a decade ago. The defense argued that the court should find the evidence

to be insufficient to show future dangerousness because the defendant was so obviously dangerous

that the prison authorities would place him in lockdown to prevent him from hurting anyone.115

Although we found that defendant’s argument to be “ingenious,” we rejected it because “it would

stand the capital punishment scheme on its head, giving relief to the most dangerous offenders.”116

Likewise, the State’s argument would seem to stand First Amendment jurisprudence on its head,

upholding a statute on the basis that its unconstitutional applications are so glaringly obvious that

prosecutors will avoid them and speech will not be chilled by them.

        Moreover, the Supreme Court has clearly stated that it will not uphold a statute “merely

because the Government promised to use it responsibly.”117 “The First Amendment protects against

the Government; it does not leave us at the mercy of noblesse oblige.”118 And so long as a statute

remains on the books, the threat of “irresponsible” use remains, because a prosecutor or police


        115
              Masterson v. State, 155 S.W.3d 167, 172-74 (Tex. Crim. App. 2005).
        116
              Id. at 174.
        117
              Stevens, 559 U.S. at 481.
        118
              Id.
                                                                                      JOHNSON — 33

officer may be insufficiently instructed on the issue, because the authorities (wrongly) perceive the

conduct to fall outside constitutional protection, or because of other reasons. The caselaw contains

post-Eichman examples of such occurrences with respect to flag-desecration statutes.119 By

depending on the Supreme Court’s “as-applied” jurisprudence to reduce the overbreadth of a statute,

the State shifts to a significant degree the determination of constitutional questions from the courts

to the prosecutors, the police, and the public. But we should not expect persons in those latter

positions to be the primary interpreters of the First Amendment:

        Arguably, people are always “on notice” that constitutionally protected conduct is
        exempt from prosecution, and law enforcement officials could always look to the

        119
            See Phelps v. Powers, 63 F. Supp. 3d 943, 945-46, 952-57 (S.D. Iowa 2014) (“According
to Petitioners [members of Westboro Baptist Church], Chief Powers told Elizabeth Phelps that the
flag desecration statutes would be enforced against the picketers. As a result of Chief Powers’s
statement, members of the church refrained from putting the flag on the ground or hanging it from
their bodies.” The court found the Iowa flag-desecration statute to be unconstitutionally overbroad
in violation of the First Amendment.); Snider, 752 F.3d at 1154 (In 2009, the defendant was arrested
for flag desecration for shredding an American flag in his front yard and held in jail for
approximately eight hours because both the arresting officer and the prosecutor “were unaware of
the United States Supreme Court decisions in Texas v. Johnson and United States v. Eichman.”
Upon being informed of Johnson by a local reporter, the prosecutor dismissed the case.); Gooding
v. Ketcher, 838 F. Supp. 2d 1231, 1234-35 (N.D. Okla. 2012) (In 2009, a United States flag was used
by the plaintiff as a prop during a band performance, the plaintiff was arrested and imprisoned for
thirteen hours until he posted bond, formal charges were never filed, and the sheriff commented in
support of arrest, “I was shocked and disturbed by this that somebody would think they could get
by with that . . . . People in this part of the United States are very proud of the flag and what it stands
for and the men and women who have lost their lives to protect that flag. It’s not an object to be
stomped on or drug across the floor.”); Milligan, 479 F. Supp. 2d at 997 (Two defendants were
prosecuted in 2006 for flag desecration or disorderly conduct with respect to the flag for flying flag
upside-down in protest. One defendant was found not guilty by a magistrate on the basis that the
statute was unconstitutional as applied. The other defendant’s case was dismissed one day before
trial.); Janssen, 219 Wis. 2d at 367-68, 580 N.W.2d at 262 (In 1996, the defendant was prosecuted
for flag desecration after he defecated on flag belonging to golf course. Trial court dismissed the
prosecution, and the appellate courts affirmed.); Bricker, 542 Pa. at 237-38, 246-47, 666 A.2d at
258-59, 263 (In 1993, the defendant was prosecuted for flag desecration after a police officer
discovered a dirty and wrinkled flag being used in a doorway inside the home. Trial court quashed
the charge, and appellate court affirmed.).
                                                                                      JOHNSON — 34

        First Amendment to determine when a law should not be enforced because it would
        interfere with constitutionally protected activity . . . . Because First Amendment
        doctrines are often intricate and/or amorphous, people should not be charged with
        notice of First Amendment jurisprudence . . . . Moreover, an attempt to charge people
        with notice of First Amendment caselaw would undoubtedly serve to chill free
        expression.120

        Further, in explaining why it believes appellee’s conduct in this case was not expressive, the

State offers rationales that could readily lend themselves to the harassment of persons engaging in

protected expression.121 The State claims that there was “no element of speech” in appellee’s

conduct because his conduct “was random in nature.” But the act of throwing down a flag in anger

could easily be protected expression.122 The State also contends that appellee’s conduct was non-

expressive because he threw down a flag that belonged to a different store than the one he was angry

with. That conclusion depends on statements made by appellee to the police after they confronted

him about his conduct in relation to the flag. If the expressive nature of a person’s conduct depends



        120
            Long, 931 S.W.2d at 295 (criticizing reliance on language in an affirmative defense that
made it a defense if the actor engaged in activity “in support of constitutionally . . . protected rights”
because such language would require citizens and law-enforcement officials “to be First Amendment
scholars”). See also Janssen, 219 Wis. 2d at 382 n.13, 580 N.W.2d at 268 n.13 (“[A] construction
which by its very language limits a statute’s application to speech and conduct that is not protected
by the First Amendment is both impractical and constitutionally suspect . . . . [I]t simply exchanges
overbreadth for vagueness.”) (quoting in part from Laurence H. Tribe, AMERICAN CONSTITUTIONAL
LAW , § 12-29, at 1031 (2d ed. 1988), internal quotation marks omitted).
        121
            Although the case is before us on a facial challenge to the statute, “we can look to the
prosecution before us as evidence of the real danger posed by the statute.” Thompson, 442 S.W.3d
at 350 (citing Stevens, 559 U.S. at 480).
        122
            See Joyce, 454 F.2d at 980 (“When all this is added to the unexplained tearing which
marred, injured, and disfigured the flag, it was reasonable to conclude that Joyce intended thereby
publicly to show his disrespect and scorn for the flag and that he esteemed it to be low and worthless.
That is the normal inference from an act of intentionally tearing an article. It is the conclusion that
reasonable people reach countless times a day in the activities of ordinary life when they see a person
rip something apart, throw part of it to the ground and tear the remainder.”).
                                                                                  JOHNSON — 35

upon what he later says when confronted by the police about it, then individuals who have engaged

in expressive flag-damaging conduct can nevertheless be subject to arrest and detention pending an

investigation regarding whether the conduct was in fact protected expression.123 The State argues

that the public clearly understands that the Constitution protects the right to damage a flag as a

means of expression, but however clear that public understanding may be, the ruling sought by the

State today would cloud that understanding—potentially re-introducing the very chilling effect that

the State claims earlier decisions have eliminated.

                                       III. CONCLUSION

       “The case is made difficult not because the principles of its decision are obscure but because

the flag involved is our own.”124 We conclude that the Texas flag-destruction statute, by its text and

in actual fact, prohibits a substantial amount of activity that is protected by the First Amendment,

judged in relation to its legitimate sweep. Consequently, we hold that the Texas flag-destruction

statute is facially invalid because it is unconstitutionally overbroad in violation of the First

Amendment. We affirm the judgments below.

Delivered: October 7, 2015
Publish




       123
           The Supreme Court has suggested that its concerns are amplified when First and Fourth
Amendments freedoms intersect. See Maryland v. Macon, 472 U.S. 463, 468 (1985) (“The First
Amendment imposes special constraints on searches for and seizures of presumptively protected
material and requires that the Fourth Amendment be applied with ‘scrupulous exactitude’ in such
circumstances.”).
       124
           Barnette, 319 U.S. at 641 (regulation requiring school children to salute American flag
and recite pledge of allegiance violates First and Fourteenth Amendments).